

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (“Amendment”), entered into as of
December 23, 2019 (“Amendment Effective Date”), is by and between Conformis,
Inc. (“Conformis”) and J. Brent Alldredge (“Executive”).
WHEREAS Conformis and Executive are parties to that certain Employment Agreement
dated July 29, 2019, and all subsequent amendments thereto (“Agreement”);
WHEREAS Conformis and Executive wish to amend the Agreement as stated herein;
and
WHEREAS Conformis and Executive wish to confirm and ratify the Agreement, as
amended.
NOW, THEREFORE, for and in consideration of the mutual covenants and promises
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.
Definitions. Each capitalized term used but not defined in this Amendment shall
have the meaning given to it in the Agreement, subject to any amendment of such
term in this Amendment.

2.
Amended Provisions. Conformis and Executive agree that, as of the Amendment
Effective Date:

a.
Section 2.1(h) of the Agreement is hereby deleted in its entirety and amended as
follows:

“‘Severance Period’ means the period following the date of a Qualifying
Termination, Death Termination, or Disability Termination, as the case may be,
that is equal to: (i) eighteen (18) months, in the event of a Qualifying
Termination that occurs during a Change of Control Period; and (ii) twelve (12)
months, in all other cases.”;
All other terms and conditions of the Agreement remain in full force and effect.
3.
Counterparts. This Amendment may be executed in one or more counterparts, all of
which will be considered one and the same document, and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party. This Amendment may be executed and delivered by
facsimile or e-mail transmission with the same effect as if a manually signed
original was personally delivered.

4.
Ratification; Entire Agreement. This Amendment shall not affect any of the terms
or provisions of the Agreement other than those specified in this Amendment, and
is only intended to amend, alter, or modify the Agreement as expressly stated
herein. Except as amended hereby, the Agreement remains in effect, enforceable
against each of the parties, and is hereby acknowledged and ratified by each of
the parties. This Amendment shall be





First Amendment to Employment Agreement
Conformis, Inc. / J. Brent Alldredge
Amendment Effective Date: December 23, 2019    Page 1

--------------------------------------------------------------------------------




governed by and subject to the same terms, conditions, provisions, and rules of
law or construction that apply according to the Agreement.
IN WITNESS WHEREOF, the parties execute this Amendment as of the Amendment
Effective Date.
CONFORMIS




 
EXECUTIVE




By:
/s/ Mark A. Augusti
 
 
/s/ J. Brent Alldredge
 
Mark A. Augusti
President and Chief Executive Officer
 
 
J. Brent Alldredge







First Amendment to Employment Agreement
Conformis, Inc. / J. Brent Alldredge
Amendment Effective Date: December 23, 2019    Page 2